UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of January, 2013 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . CONSOLIDATA E FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In December 2012 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants (x) Controller's Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 1,392,981,563 72.8395 36.4197 Non-Voting Shares 47,552,489 2.4865 1.2432 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 1,392,981,563 72.8395 36.4197 Non-Voting Shares 47,552,489 2.4865 1.2432 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In December 2012 were done the following operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants (x)Board of Directors ( ) Board of Executive Officers ( ) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 13,478,289 0.7047 0.3523 Non-Voting Shares 18,164,500 0.9498 0.4749 Month Movement Type of Securities/Derivatives Broker Operation Day Quantity Price Value in R$ Non-Voting Shares Bradesco S.A. C.T.V.M. Sell 21/dez 56 36.70 R$ 2,055.20 Non-Voting Shares Sell 21/dez 500 36.18 R$ 18,090.00 Non-Voting Shares Sell 21/dez 2,100 36.20 R$ 76,020.00 Non-Voting Shares Sell 21/dez 1,200 36.21 R$ 43,452.00 Non-Voting Shares Sell 21/dez 1,100 36.22 R$ 39,842.00 Non-Voting Shares Sell 21/dez 2,700 36.23 R$ 97,821.00 Non-Voting Shares Sell 21/dez 2,300 36.24 R$ 83,352.00 Non-Voting Shares Sell 21/dez 600 36.25 R$ 21,750.00 Non-Voting Shares Sell 21/dez 500 36.26 R$ 18,130.00 Non-Voting Shares Sell 21/dez 900 36.27 R$ 32,643.00 Non-Voting Shares Sell 21/dez 400 36.29 R$ 14,516.00 Non-Voting Shares Sell 21/dez 2,000 36.30 R$ 72,600.00 Non-Voting Shares Sell 21/dez 6,100 36.31 R$ 221,491.00 Non-Voting Shares Sell 21/dez 5,400 36.32 R$ 196,128.00 Non-Voting Shares Sell 21/dez 3,700 36.33 R$ 134,421.00 Non-Voting Shares Sell 21/dez 1,200 36.34 R$ 43,608.00 Non-Voting Shares Sell 21/dez 5,300 36.35 R$ 192,655.00 Non-Voting Shares Sell 21/dez 600 36.36 R$ 21,816.00 Non-Voting Shares Sell 21/dez 600 36.37 R$ 21,822.00 Non-Voting Shares Sell 21/dez 2,600 36.38 R$ 94,588.00 Non-Voting Shares Sell 21/dez 1,100 36.39 R$ 40,029.00 Non-Voting Shares Sell 21/dez 2,100 36.40 R$ 76,440.00 Non-Voting Shares Sell 21/dez 5,100 36.41 R$ 185,691.00 Non-Voting Shares Sell 21/dez 8,900 36.42 R$ 324,138.00 Non-Voting Shares Sell 21/dez 6,800 36.43 R$ 247,724.00 Non-Voting Shares Sell 21/dez 3,800 36.44 R$ 138,472.00 Non-Voting Shares Sell 21/dez 4,200 36.45 R$ 153,090.00 Non-Voting Shares Sell 21/dez 1,600 36.46 R$ 58,336.00 Non-Voting Shares Sell 21/dez 1,400 36.47 R$ 51,058.00 Non-Voting Shares Sell 21/dez 1,600 36.48 R$ 58,368.00 Non-Voting Shares Sell 21/dez 1,100 36.49 R$ 40,139.00 Non-Voting Shares Sell 21/dez 600 36.51 R$ 21,906.00 Non-Voting Shares Sell 21/dez 600 36.52 R$ 21,912.00 Non-Voting Shares Sell 21/dez 500 36.53 R$ 18,265.00 Non-Voting Shares Sell 21/dez 500 36.55 R$ 18,275.00 Non-Voting Shares Sell 21/dez 2,400 36.56 R$ 87,744.00 Non-Voting Shares Sell 21/dez 600 36.58 R$ 21,948.00 Non-Voting Shares Sell 21/dez 2,900 36.59 R$ 106,111.00 Non-Voting Shares Sell 21/dez 4,400 36.60 R$ 161,040.00 Non-Voting Shares Sell 21/dez 6,400 36.61 R$ 234,304.00 Non-Voting Shares Sell 21/dez 6,400 36.62 R$ 234,368.00 Non-Voting Shares Sell 21/dez 9,900 36.63 R$ 362,637.00 Non-Voting Shares Sell 21/dez 10,100 36.64 R$ 370,064.00 Non-Voting Shares Sell 21/dez 16,500 36.65 R$ 604,725.00 Non-Voting Shares Sell 21/dez 16,500 36.66 R$ 604,890.00 Non-Voting Shares Sell 21/dez 16,900 36.67 R$ 619,723.00 Non-Voting Shares Sell 21/dez 12,200 36.68 R$ 447,496.00 Non-Voting Shares Sell 21/dez 14,400 36.69 R$ 528,336.00 Non-Voting Shares Sell 21/dez 13,800 36.70 R$ 506,460.00 Non-Voting Shares Sell 21/dez 7,600 36.71 R$ 278,996.00 Non-Voting Shares Sell 21/dez 2,900 36.72 R$ 106,488.00 Non-Voting Shares Sell 21/dez 5,200 36.73 R$ 190,996.00 Non-Voting Shares Sell 21/dez 4,000 36.74 R$ 146,960.00 Non-Voting Shares Sell 21/dez 1,500 36.75 R$ 55,125.00 Non-Voting Shares Sell 21/dez 5,900 36.76 R$ 216,884.00 Non-Voting Shares Sell 21/dez 9,900 36.77 R$ 364,023.00 Non-Voting Shares Sell 21/dez 4,900 36.78 R$ 180,222.00 Non-Voting Shares Sell 21/dez 1,600 36.79 R$ 58,864.00 Non-Voting Shares Sell 21/dez 2,100 36.80 R$ 77,280.00 Non-Voting Shares Sell 21/dez 1,300 36.81 R$ 47,853.00 Non-Voting Shares Sell 21/dez 14,500 36.93 R$ 535,485.00 Non-Voting Shares Total R$ 10,049,665.20 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 13,478,289 0.7047 0.3523 Non-Voting Shares 17,889,944 0.9354 0.4677 Company: Bradesco Leasing S.A. Arrendamento Mercantil Group and Family Dependants (x)Board of Directors ( ) Board of Executive Officers ( ) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0.0000 0.0000 Non-Voting Shares 0 0.0000 0.0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0.0000 0.0000 Non-Voting Shares 0 0.0000 0.0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In December 2012 were done the following operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants ( )Board of Directors (X) Board of Executive Officers ( ) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 433,175 0.0226 0.0113 Non-Voting Shares 1,197,576 0.0626 0.0313 Month Movement Type of Securities/Derivatives Broker Operation Day Quantity Price Value in R$ Common Shares Bradesco S.A. C.T.V.M. Sell 12/dez 1,713 33.91 R$ 58,087.83 Common Shares Sell 12/dez 75 34.13 R$ 2,559.75 Common Shares Total R$ 60,647.58 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 431,387 0.0225 0.0112 Non-Voting Shares 1,197,576 0.0626 0.0313 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In December 2012 were done the following operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants ( )Board of Directors ( ) Board of Executive Officers (X) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 10,207 0.0005 0.0002 Non-Voting Shares 149,729 0.0078 0.0039 Month Movement Type of Securities/Derivatives Broker Operation Day Quantity Price Value in R$ Non-Voting Shares Bradesco S.A. C.T.V.M. Sell 11/dez 40 35.87 R$ 1,434.80 Non-Voting Shares Sell 11/dez 300 35.88 R$ 10,764.00 Non-Voting Shares Total R$ 12,198.80 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 10,207 0.0005 0.0002 Non-Voting Shares 149,389 0.0078 0.0039 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In December 2012 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants ( )Board of Directors ( ) Board of Executive Officers ( ) Audit Committee (x) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 11,254 0.0005 0.0002 Non-Voting Shares 16,666 0.0008 0.0004 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 11,254 0.0005 0.0002 Non-Voting Shares 16,666 0.0008 0.0004 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:January 11, 2013 BANCO BRADESCO S.A. By: /S/ Luiz Carlos Angelotti Luiz Carlos Angelotti Executive Managing Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
